DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riesner et al. (US 6,173,224).  In regards to claim 1, Riesner et al. discloses an airbag control apparatus (occupant restraint system #12) comprising:
an airbag (#14);
an airbag driver (occupant restraint activation module #22) configured to deploy the airbag (#14; column 3, lines 3-14);
a processor (controller #18, which includes a microprocessor) configured to:
estimate a vehicle momentum and a crash progress degree based on a longitudinal acceleration and a vehicle speed upon a vehicle crash (column 3, line 15-column 7, line 10);

control the airbag driver (#22) when the deployment of the airbag (#14) is determined (column 3, line 3-column 7, line 10).
In regards to claim 11, Riesner et al. discloses an airbag control method comprising:
detecting, by a sensor, a longitudinal acceleration and a vehicle speed upon a vehicle crash (column 3, line 3-column 7, line 10);
estimating, by a processor (controller #18, which includes a microprocessor), a vehicle momentum and a crash progress degree based on the longitudinal acceleration and the vehicle speed (column 3, line 3-column 7, line 10);
determining, by the processor (#18), deployment of an airbag (#14) based on the vehicle momentum and the crash progress degree (column 3, line 3-column 7, line 10);
deploying, by an airbag driver (occupant restraint activation module #22), the airbag (#14) when the deployment of the airbag is determined (column 3, line 3-column 7, line 10).

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bull (US 9,637,078).  In regards to claim 1, Bull discloses an airbag control apparatus (event detection and restraint activation system #150, 210) comprising:
an airbag (#250, 630, 732);
an airbag driver (actuators and restraint mechanism #160-163, 650, actuators for deploying airbag #732) configured to deploy the airbag (#250, 630, 732);
a processor (processing subsystem #214 of event detection and restraint activation system #150, 210) configured to:

determine deployment of the airbag (#250, 630, 732) based on the vehicle momentum and the crash progress degree (column 2, line 36-column 16, line 19);
control the airbag driver (actuators and restraint mechanism #160-163, 650, actuators for deploying airbag #732) when the deployment of the airbag (#250, 630, 732) is determined (column 2, line 36-column 16, line 19).
In regards to claim 11, Bull discloses an airbag control method comprising:
detecting, by a sensor (sensor subsystem #212 of event detection and restraint activation system #150, 210), a longitudinal acceleration and a vehicle speed upon a vehicle crash (column 2, line 36-column 16, line 19);
estimating, by a processor (processing subsystem #214 of event detection and restraint activation system #150, 210), a vehicle momentum and a crash progress degree based on the longitudinal acceleration and the vehicle speed (column 2, line 36-column 16, line 19);
determining, by the processor (processing subsystem #214 of event detection and restraint activation system #150, 210), deployment of an airbag (#250, 630, 732) based on the vehicle momentum and the crash progress degree (column 2, line 36-column 16, line 19);
deploying, by an airbag driver (actuators and restraint mechanism #160-163, 650, actuators for deploying airbag #732), the airbag (#250, 630, 732) when the deployment of the airbag is determined (column 2, line 36-column 16, line 19).

Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses airbag control systems and collision mitigation systems including momentum calculation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614